DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-26 are pending and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites “a method of characterizing the liver, comprising a contrast agent according to claim 1 to a subject; obtaining MRI by continuously imaging the liver tissue of the subject over time; and extracting a temporal change pattern of MRI of the liver tissue.”  The claims are rejected as being incomplete for omitting essential steps, such omission amounting to a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 2016023963, English language translation).
The instant claims are directed to a liver specific magnetic resonance (MRI) contrast agent, comprising manganese silicate nanoparticles capable of releasing manganese ions under acidic conditions, wherein the manganese ions are specifically accumulated in a liver tissue to produce a specifically distinguishable serial contrast enhancement change in liver MRI.
Lee discloses doping manganese ions into amorphous silica (SiO2) nanoparticles, which are pH-responsive materials that release manganese ions (Mn2 +) under acidic conditions. And by confirming that it is possible to obtain MR images that cause time-sequential signal augmentation in lesion tissues, thereby increasing their contrast ratio and improving lesion visualization in liver MR images. In addition, the present inventors have developed a method for producing the manganese ions doped silica nanoparticles that can be used as MRI contrast agent (page 2).

According to another preferred embodiment of the invention, said MRI contrast agent has liver or spleen specificity. As used herein, the term "specificity" refers to a phenomenon in which the MRI contrast agent of the present invention accumulates (or targets) in a relatively large amount to a specific organ or tissue in vivo. The MRI contrast agent of the present invention accumulates specifically in normal liver or spleen tissue and is very useful for diagnosing diseases or disorders with abnormalities in the liver or spleen (eg, abnormal growth of cells, ie, formation of tumor cells) (page 5).
For in vivo experiments, an orthotopic xenograft model of human HCC was constructed by inoculating HepG2 cells (1 × 10 6) between nude mice. The cells were grown for 4-6 weeks until the tumors reached the appropriate size. Mn-SiO2 nanoparticles were intravenously injected (3 mg Mn / mouse body weight in kg) through the tail vein of the HCC xenograft model, and T1- and T2-weighted liver MR images were collected continuously.
Prior to injection of the contrast agent, T1-weighted MR images of both liver parenchyma and HCC tissue showed nonspecific iso signal intensities that were difficult to distinguish from each other (FIG. 6). Ml-SiO2 nanoparticles injected 0.5-h after Mn-SiO2 nanoparticle injection into the mouse model showed that the parenchymal tissue 
Regarding claims 2-10 and 14-19, it is noted that the functional recitation that the composition does not distinguish over Lee.  Lee’s nanoparticles meet the structural limitations of the instant claims.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.

Claim(s) 1-10, 12 and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Biomaterials, 2012, 33(13), p. 3560-7).
Lee discloses that MnO nanoparticles have been tested to engineer a delayed increase in MRI T1relaxivity caused by cellular uptake via endocytosis into acidic compartments. Various coatings on core shell structured MnO nanoparticles were tested for those that had the lowest T1relaxivity at pH 7.4, a pH where MnO does not dissolve into Mn2þions. The rate of dissolution and release of Mn2þof the different coated MnO particles as well as changes in T1relaxivity were measured at pH 5, a pH routinely obtained in the endosomal-lysosomal pathway. Of a number of coatings, silica coated MnO (MnO@SiO2) had the lowest relaxivity at pH 7.4.  About one third of the MnO dissolved within 20 min and the T1relaxivity increased to that of free after three days at pH 5. MRI of MnO@SiO2particles injected into the rat brain showed time-dependent signal changes consistent with the in vitro rates. Thalamocortical tract-tracing could be observed due to the released Mn2þ. Intravenous infusion ofMnO@SiO2particles showed little enhancement in any tissue except gallbladder. The gallbladder enhancement was interpreted to be due to endocytosis by liver cells and excretion of Mn2þions into the gall bladder. The MnO@SiO2coreeshell nanoparticles show the best potential for delaying the release of MRI contrast until endocytosis into low pH compartments activate MRI contrast. The delayed enhancement may have 
The time course of T1 MRI enhancement after IV infusion of MnO@SiO2 including liver is shown in Fig. 5, including signal increase of about 66%, as well as teaching particles are first endocytosed by Kupffer cells (page 3564).  See also Figure 6 showing liver post-infusion.
Regarding claims 2-10 and 14-19, it is noted that the functional recitation that the composition does not distinguish over Lee.  Lee’s nanoparticles meet the structural limitations of the instant claims.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.

Claim(s) 1-11, 14-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (J. Am. Chem. Soc., 2016, 138, p. 9881-9894).

“Manganese extraction” refers to the breaking-up and subsequent releasing of Mn ions from the framework of Mn-doped HMSNs under either mild acidic or reducing microenvironment (page 9882).  See also scheme 1 showing Mn2+ release in acidic conditions.
Figure 8 shows the MRI-signal intensity over 60 minutes of in vivo T1-weighted MR imaging of tumor-bearing mice after intravenous administration of PEG/Mn-HMSNs and the quantitative signal intensities of liver and tumor.  Tumor was grown from Hep G2 xenograft (human liver cancer cell line), see page 9884, Figure 4 and 1.  Accordingly, the nanoparticles are considered to be liver specific, as imaging of liver and liver tumor cells by in vivo T1-weighted MRI were observed.
Regarding claims 2-10 and 14-19, it is noted that the functional recitation that the composition does not distinguish over Lee.  Lee’s nanoparticles meet the structural limitations of the instant claims.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-10 and 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2016023963, English language translation) in view of Dromain (Am. J. Roentgenology, 2003, 180, p. 121-8) and Sahani (AJR, 2005, 185, p. 239-246).
Lee teaches liver specific manganese doped silica nanoparticles that release manganese ions (Mn2 +) under acidic conditions, and their use in MRI imaging and diagnosing diseases or disorders with abnormalities in the liver or spleen (eg, abnormal growth of cells, ie, formation of tumor cells, as set forth above.
With regard to claims 24 and 25, Lee does not specifically teach that tumor cells in liver are small intestine neuroendocrine carcinoma or colon adenocarcinoma metastases. 
Dromain teaches MR imaging of heptatic metastases caused by neuroendocrine tumors. Neuroendocrine tumors are rare malignancies that arise from the Kulchitsky's enterochromaffin cells and that are characterized by positivity for chromogranin A and synaptophysin antibodies at immunohistochemical analysis. Primary tumors can arise in various organs but occur predominantly in the gastrointestinal tract, pancreas, and lung. Most often, gastrointestinal neuroendocrine tumors are small tumors, and the primary tumor is revealed through the detection of metastases. The most common metastatic sites are the liver, lymph nodes, bone, lung, and peritoneal cavity. Hepatic metastases and the degree of liver involvement are considered major prognostic factors for survival in patients with neuroendocrine tumors. Even if neuroendocrine tumors are rare, the accurate staging of hepatic disease is of paramount importance because long-term survival is possible.

It would have been obvious to one of ordinary skill in the art at the time of the invention to perform MRI characterization of diagnosing diseases or disorders with abnormalities in the liver (tumor cells) using Mn doped silica nanoparticles, wherein tumor cells in the liver include metastases when the teaching of Lee is taken in view of Dromain and Sahani.  One would have been motivated to do so, with a reasonable expectation of success, because Dromain and Sahani teaches nonendocrine metastatic carcinomas/colon adenocarcinoma to metastasize to liver, among other locations, and Lee teaches that Mn doped silica nanoparticles are liver specific and used for detection of tumor cells in the liver.  Further, both Dromain and Sahani teach the importance of detection of metastases in the liver by MRI for increased patient survival.  Accordingly, it is considered that detection of tumor cells in liver, as taught by Lee, would encompass tumor cells/lesions derived from tumor cells known to metastasize to the liver, as shown by Dromain and Sahani. 

Conclusion
No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618